                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DANIEL COOPER,

             Plaintiff,
                                                    Civil Case No. 18-12611
v.                                                  Honorable Linda V. Parker

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.
                                        /

OPINION AND ORDER (1) ADOPTING MAGISTRATE JUDGE’S APRIL
8, 2019 REPORT AND RECOMMENDATION [ECF NO. 15]; (2) DENYING
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 12]; (3)
   GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     [ECF NO. 14]; AND (4) AFFIRMING DEFENDANT’S DECISION

      On August 21, 2018, Plaintiff filed this lawsuit challenging the

Commissioner of Social Security’s (“Commissioner”) final decision denying

Plaintiff’s application for Supplemental Security Income under the Social Security

Act. On August 28, 2018, this Court referred the matter to Magistrate Judge David

Grand for all pretrial proceedings, including a hearing and determination of all

non-dispositive matters pursuant to 28 U.S.C. §636(b)(1)(A) and/or a report and

recommendation (“R&R”) on all dispositive matters pursuant to 28 U.S.C.

§ 636(b)(1)(B) and (C). (ECF No. 3.) The parties subsequently filed cross-

motions for summary judgment. (ECF Nos. 12, 14.)
      On April 8, 2019, Magistrate Judge Grand issued an R&R recommending

that this Court grant the Commissioner’s motion and deny Plaintiff’s motion.

(ECF No. 15.) In the R&R, Magistrate Judge Grand rejects Plaintiff’s argument

that the ALJ erred in failing to obtain an expert medical opinion as to whether his

impairments medically equal Listing 1.04(A). At the conclusion, Magistrate Judge

Grand advises the parties that they may object to and seek review of the R&R

within fourteen days of service upon them. (Id. at Pg ID 640-41.) He further

specifically advises the parties that “[f]ailure to file specific objections constitutes

a waiver of any further right to appeal.” (Id. at Pg ID 641, citing Thomas v. Arn,

474 U.S. 140 (1985); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005).)

Neither party filed objections to the R&R.

      The Court has carefully reviewed the R&R and concurs with the conclusions

reached by Magistrate Judge Grand. The Court therefore adopts Magistrate Judge

Grand’s April 8, 2019 R&R.

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for summary judgment (ECF No.

12) is DENIED;

      IT IS FURTHER ORDERED that Defendant’s motion for summary

judgment (ECF No. 14) is GRANTED.




                                            2
      IT IS FURTHER ORDERED that Defendant’s decision finding Plaintiff

not disabled under the Social Security Act is AFFIRMED.

                                       s/ Linda V. Parker
                                       LINDA V. PARKER
                                       UNITED STATES DISTRICT JUDGE


Dated: May 22, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, May 22, 2019, by electronic and/or U.S.
First Class mail.

                                       s/ R. Loury
                                       Case Manager




                                         3
